UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):December 16, 2011 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 1-9482 64-0740905 (State of or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. No.) One Fashion Way Baldwyn, Mississippi (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On December 16, 2011, Hancock Fabrics, Inc. (the “Company”) held its annual meeting of stockholders in Baldwyn, Mississippi.As of the record date, October 21, 2011, there were 20,185,494 shares of common stock entitled to vote at the annual meeting.Represented at the meeting, in person or by proxy, were 11,806,894 shares representing approximately 59% of the total shares of common stock entitled to vote at the meeting. The first matter submitted for stockholder vote was the election of four directors to a one-year term expiring in 2012.The following individuals were elected to serve as directors, with the results of the vote as shown below: Number of Votes For Withheld Broker Non-Votes Sam P. Cortez Steven R. Morgan 1,962,582* Steven D. Scheiwe Neil S. Subin * An investor entitled to 1.5 million votes informed the Company that itwithheld 1.5 million votes for Mr. Morgan due to Mr. Morgan’s service as a member of the Board of Director’sNominating andCorporate GovernanceCommittee (the “Nominating Committee”)from January 2011 toDecember 16,2011. Mr. Morganisno longer a member of theNominating Committee. The second matter submitted for stockholder vote was the ratification of the appointment of Burr Pilger Mayer, Inc. as the Company’s independent auditors for the fiscal year ending January 28, 2012.The appointment of Burr Pilger Mayer, Inc. as the independent auditors was ratified, with the results of the vote as shown below: Number of Votes For Against Abstain Broker Non-Votes 0 Item 8.01 Other Events On December 16, 2011, the Company’s Board of Directors appointed the following directors to the Board of Director’s standing committees, effective as of December 16, 2011: Audit Management Review and Compensation Nominating and Corporate Governance Steven D. Schiewe, Chair Sam P. Cortez, Chair Neil Subin, Chair Neil S. Subin Steven D. Schiewe Steven D. Schiewe Sam P. Cortez Neil S. Subin Sam P. Cortez Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HANCOCK FABRICS, INC. By /s/ Robert W. Driskell Robert W. Driskell Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date:December 20, 2011
